EXHIBIT 10.1

 
Consulting Agreement


This Consulting Agreement (this “Agreement”) is made and entered into on June 5,
2013, by and between Texas Rare Earth Resources Corp., a Delaware corporation
(the “Company”) and Michael McDonald, an individual (the “Consultant” and
collectively with the Company, the “parties”).


R E C I T A L S


WHEREAS, the Company appointed the Consultant as its Chief Financial Officer on
January 1, 2013;


WHEREAS, the Consultant formerly was providing services to the Company under a
Consulting Agreement that has since expired; and


WHEREAS, the Company wishes to retain the Consultant on the terms and conditions
contained in this Agreement to provide Consulting Services (as defined herein)
related to his appointment as Chief Financial Officer, and the Consultant wishes
to be so retained and to provide those Consulting Services as the Company’s
Chief Financial Officer.


NOW, THEREFORE, in consideration of the mutual promises, terms, releases,
covenants and conditions set forth herein, and the performance of each, the
parties hereto, intending to be legally bound, agree as follows:
 
A G R E E M E N T S
 
1.   Term
 
The term of this Agreement shall begin on May 1, 2013, and shall be effective
for an initial term of one year. The Agreement may be terminated earlier upon
mutual agreement of the parties, upon thirty day’s written notice by either
party for any reason or immediately upon written notice by the non-defaulting
party upon default by the other party of its obligations hereunder.  This
Agreement may be extended by written agreement of the parties for such terms and
with such modifications as the parties may agree.
 
2.   Consulting Services
 
The Consultant shall perform during the Term hereof such services for the
Company as required incident to the Consultant holding the office of Chief
Financial Officer of the Company and such other consulting and/or advisory
services as may reasonably be requested by the Company from time to time with
respect to the operations, financial condition or any other financial related
matters of the Company and its business (the “Consulting Services”).  The amount
of time to be devoted by the Consultant to providing the Consulting Services
hereunder, the specific time when such Consulting Services will be provided, and
the method of how such Consulting Services will be provided shall be determined
in the reasonable discretion of the Consultant after consultation with the
Company and as necessary to reasonably accomplish the Consultant’s obligations
hereunder; provided, however, that (i) such services shall be provided at
 

 
 

--------------------------------------------------------------------------------

 

such times as are reasonably acceptable to both the Consultant and the Company
and in manner consistent with the requirements and responsibilities of the
Company’s Chief Financial Officer under federal securities laws, including but
not limited to the United States Securities Exchange Act of 1934, as amended,
and in accordance with best practices and industry standards for persons
rendering services of a similar nature to those being rendered by the Consultant
to the Company and (ii) the Consultant shall be responsible for receiving
instructions as to the Consulting Services from the Chief Executive Officer.
 
3.   Compensation for Consulting Services
 
The Company shall pay the Consultant for the Consulting Services hereunder at a
rate of $2,000 per month (the “Retainer”).  The form and timing of the Retainer
payments shall be determined by mutual agreement of the Company and the
Consultant, but unless otherwise agreed, shall be paid in equal monthly
installments throughout the term of this Agreement.
 
4.   Expenses
 
The Company shall promptly reimburse the Consultant for all appropriately
documented and reasonable business expenses incurred by the Consultant in
performance of the Consulting Services under this Agreement.
 
5.   Independent Contractor Status
 
In performing the Consultant’s obligations hereunder, the Consultant is
operating as an independent contractor and shall not, for any purpose, be deemed
an employee or agent of the Company or be eligible to receive or qualify for any
benefits or payments not set forth in this Agreement, and the parties hereto do
not intend that any agency or partnership relationship be created between them
by this Agreement.  The Company shall not withhold any federal or state taxes or
other applicable withholdings from amounts paid hereunder to the Consultant,
shall not issue to the Consultant a form W-2 for payments made hereunder and
shall issue to the Consultant the appropriate form 1099 for payments hereunder.
 
6.   Confidentiality and Restrictive Covenants
 
(a)   Confidential Information  The Consultant acknowledges that he has and will
have access to confidential information including, but not limited to, current
and prospective confidential know-how, products and services, methods,
prototypes, equipment, materials, compositions, metals, alloys, trade secrets,
ideas, findings, inventions, discoveries, improvements, research and
development, specifications, marketing plans, business plans, financial data and
information regarding acquisitions, spin-offs and/or joint ventures concerning
the business, clients, contacts, prospects and assets of the Company that are
unique, valuable and not generally known outside the Company, and which was
obtained from the Company or which was learned as a result of the Consultant’s
performance of the Consulting Services on behalf of the Company (the
“Confidential Information”). Confidential Information does not include
information that is in the public domain through no wrongful act on the
Consultant’s part.  The Consultant will not, at any time, directly or indirectly
use, divulge, furnish or make accessible to any person any Confidential
Information, but instead will keep all Confidential Information strictly and
absolutely confidential; provided, however, that this provision shall not
prevent the Consultant from using his general business skill and knowledge in
his future employment to the

2
 

--------------------------------------------------------------------------------

 

extent such skill and knowledge is not specifically related to the business of
the Company and is not used to directly compete with the Company, or otherwise
as prohibited under this Section 6(a).  Notwithstanding the foregoing, the
Consultant may disclose Confidential Information (i) that he is required by
local, state or federal law to disclose, or (ii) with the prior written consent
of the Company.  The Consultant will deliver promptly to the Company, at the
termination of his service relationship with the Company, or at any other time
at the Company’s request, without retaining any copies (other than Consultant
Records, as defined below), all documents and other materials in his possession
relating, directly or indirectly, to any Confidential Information.  For purposes
of this Agreement, “Consultant Records” shall mean any written or electronic
records of the Consultant’s business and personal contacts.


(b)   Securities Laws  The Consultant agrees not to disclose any Confidential
Information that is material non-public information within the meaning of United
States federal securities laws, including by not limited to Regulation FD of the
United States Securities and Exchange Commission, to any third party, nor trade
(purchase or sell) in Company securities so long as the Consultant is in
possession of the material non-public information until such information has
been disclosed to the public by press release and/or in one of the Company’s
regulatory filings.
 
 
7.   Assignment; Binding Effect
 
The Consultant may not assign any portion of this Agreement without the
Company’s express written consent.  The Company may assign this Agreement only
to a successor entity or any successor entity of the Company’s
subsidiaries.  Subject to the preceding two sentences, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties and
their respective heirs, legal representatives, successors, and assigns.
 
8.   Complete Agreement
 
This Agreement constitutes a single integrated contract expressing the entire
agreement of the parties hereto.  There are no agreements, written or oral,
express or implied, between the parties hereto, concerning the subject matter
hereof.
 
9.   Modification; Waiver
 
This Agreement may not be modified except by a further writing signed by a duly
authorized officer of the Company and the Consultant, and no term of this
Agreement may be waived except by a writing signed by the party waiving the
benefit of such term.
 
10.   Severability; Headings
 
If any portion of this Agreement is held invalid or inoperative, the other
portions of this Agreement shall be deemed valid and operative and, so far as is
reasonable and possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative.  The paragraph headings are for reference
purposes only and are not intended in any way to describe, interpret, define, or
limit the extent of this Agreement or of any part hereof.
 

3
 

--------------------------------------------------------------------------------

 
 
11.   Interpretation
In the event that an ambiguity or question of intent or interpretation arises,
no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any of the provisions of this Agreement.
 
12.   Governing Law
 
This Agreement shall in all respects be governed by and construed in accordance
with the laws of the State of Texas, without giving effect to principles of
conflicts of law.  In the event that any suit, action, or other proceeding is
brought by one of the parties against the other, such suit, action, or
proceeding shall be filed only in a federal or state court located in
Texas.  The parties hereby waive any objection to the jurisdiction and/or venue
of such courts.
 
13.   Counterparts
 
This Agreement may be executed in separate counterparts, and all such
counterparts will constitute one and the same instrument.
 


 


 
[The remainder of this page was intentionally left blank]
 
 
 
 
 


 
4
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date written below.





 
COMPANY:
     
TEXAS RARE EARTH RESOURCES CORP., a Delaware corporation
     
By:  /s/ Daniel Gorski         
 
Name:  Daniel Gorski
 
Title:    Chief Executive Officer
     
CONSULTANT:
     
/s/ Michael McDonald         
 
Michael McDonald

 
 
 
 
 
 

 

5
 

--------------------------------------------------------------------------------

 
